Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record are Van Hoy (USPGPUB 20060260138), and Lake (USPN 5596808) which teach various aspects of a lockable folding knife having the features as set forth in the claims and noted in the previous Office action mailed on 4/18/22.  As noted in the previous Action, Claims 11-20 were previously deemed allowable per the action dated 06/11/2021 for the reasons indicated therein. The following is a statement of reasons for allowance of Claims 1-10.  On, 10/7/21 Applicant amended Claim 1 to include the switch bounded on three-sides by the switch cutout recess and bounded on a fourth side by the handle lock.  Similar to allowable Claim 11   None of the references, alone or in combination, disclose the cutout recess fully surrounded on all sides, wherein three sides are surrounded by the cut out recess and a fourth side by a handle lock, and including the rest of the features of Claim 1.  Furthermore, none of the references cited by themselves or in combination with the other prior art cited teach the claimed invention set forth in claim 1.  In the Action dated 2/28/22 Examiner raised Specification, Claim, and drawing objections, and 35 USC 112(f) Claim interpretations.  Applicant has responded sufficiently to each of these objections.  As such, claims 1-20 are allowed. 
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FERNANDO A AYALA whose telephone number is (571)270-5336.  The examiner can normally be reached on Monday-Friday 9am-5pm Eastern standard.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FERNANDO AYALA/
Examiner, Art Unit 3724
/EVAN H MACFARLANE/Examiner, Art Unit 3724